— Order, Supreme Court, New York County (Shainswit, J.) entered February 17, 1982, granting defendant’s motion to dismiss the second, third, fourth, and fifth causes of action of the amended complaint and denying the motion to dismiss the first cause of action, is unanimously modified, on the law, to the extent that the motion to dismiss the first cause of action of the amended complaint is granted, and the order is otherwise affirmed, without costs. On the present state of the law it does not appear that New York recognizes a cause of action for abusive discharge (Edwards v Citibank, 74 AD2d 553; Marinzulich v National Bank of North A,,ier., 73 AD2d 886), and in any event plaintiff fails to show the kind of violation of the penal law or public policy that has been held in some other jurisdictions to ground a cause of action for abusive discharge. Insofar as *871plaintiff’s dispute with his employers relates to matters of public policy, plaintiff is merely complaining that the corporation’s records are not kept in accordance with generally accepted accounting principles; the dispute appears to be not one of false book entries, but rather a matter of judgment as to the appropriate accounting treatment of the items involved. Accordingly, the motion to dismiss the first cause of action for abusive discharge should have been granted. Special Term properly dismissed the remaining causes of action either for failure to state a cause of action, or failure to comply with the Statute of Frauds, or, with respect to the age discrimination claim, failure to assert it within the statutory time. (See Executive Law, § 297, subd 5; State Div. of Human Rights v Westmoreland, Cent. School Dist., 56 AD2d 205, 207;Beckford v Corning Glass Works, 75 AD2d 835.) Concur — Murphy, P. J., Ross, Silverman, Fein and Asch, JJ.